Opinion by
Watkins, J.,
The decree of the Court of Common Pleas of Greene County is affirmed on the able opinion of President Judge Hook for the court below, reported at 22 Pa. D. & C. 2d 525, wherein he followed the Pennsylvania doctrine that holds, “Where several persons have a joint or common interest in an estate, it is not to be tolerated that one shall purchase an encumbrance or an outstanding title, and set it up against the rest, for the purpose of depriving them of their interests.” Weaver v. Wible, 25 Pa. 270, 272 (1855).
This doctrine has been consistently followed in this Commonwealth and was strongly reiterated in Beers v. Pusey, 389 Pa. 117, 132 A. 2d 346 (1957), where the question was whether a wife of a tenant in common may buy property of the tenancy at a tax sale and obtain a good title against the other tenants? The Supreme Court held she could not and that law, equity, and fair dealing all dictate that she may not.
Decree affirmed.